

EXHIBIT 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
AGREEMENT dated as of December 14, 2006, among Mercator Momentum Fund, L.P.
("MMF"), Mercator Momentum Fund III, L.P. ("MMF III"), Monarch Pointe Fund, Ltd.
("Monarch") (collectively, the "Funds") (the Funds and any other holder being
referred to as a "Holder" and collectively as the "Holders"), and Interactive
Television Networks, Inc., a Nevada corporation (the "Company").
 
WHEREAS, pursuant to a Subscription Agreement dated as of December 14, 2006
among the Funds and the Company (the "Subscription Agreement"), on the date
hereof the Funds have agreed to purchase 933,333 shares of the Company's common
stock, par value $0.001 per share (the "Common Stock");
 
WHEREAS, the Holders currently are the record and beneficial owners of an
aggregate of 3,333,333 shares of the Company’s Series A Convertible Preferred
Stock (the "Series A Stock"), which shares represent all of the currently issued
and outstanding shares of the Series A Stock.
 
WHEREAS, pursuant to the Subscription Agreement, the Company has agreed to amend
the Certificate of Designation of Preferences and Rights of Series A Convertible
Preferred Stock as currently on file with the Secretary of State of the State of
Nevada (the "Certificate of Designation") to reduce the Conversion Price (as
defined in the Series A Certificate of Designation) of the shares of Series A
Stock from $3.75 to $0.75 per share. As a result of the decrease in the
Conversion Price, all additional 13,333,332 shares of Common Stock will be
issuable to the Holders upon the conversion of all of the currently issued and
outstanding shares of Series A Stock;
 
WHEREAS, the Company desires to grant to the Holders the registration rights set
forth herein with respect to the 933,333 shares of Common Stock sold in the
Subscription Agreement and the additional 13,333,332 shares of Common Stock
issuable upon the conversion of the outstanding shares of Series A Stock.
 
NOW, THEREFORE, the parties hereto mutually agree as follows:
 
1. Registrable Securities. As used herein the terms "Registrable Security" means
(i) the 933,333 shares of Common Stock issued pursuant to the Subscription
Agreement, and (ii) the additional 13,333,332 shares of Common Stock issuable to
the Holders upon the conversion of all of the currently issued and outstanding
shares of Series A Stock as a result of the decrease in the Conversion Price,
provided, however, that with respect to any particular Registrable Security,
such security shall cease to be a Registrable Security as of the date of
determination that (a) it has been effectively registered under the Securities
Act of 1933, as amended (the "Securities Act"), and disposed of pursuant
thereto, or (b) registration under the Securities Act is no longer required for
the immediate public distribution of such security. The term "Registrable
Securities" means any and/or all of the securities falling within the foregoing
definition of a "Registrable Security." In the event of any merger,
reorganization, consolidation, recapitalization or other change in corporate
structure affecting the Common Stock, such adjustment shall be made in the
definition of "Registrable Security" as is appropriate in order to prevent any
dilution or enlargement of the rights granted pursuant to this Section 1.
 

 
-1-

--------------------------------------------------------------------------------

 



 
2. Registration.
 
(a) The Company shall file a registration statement (the "Registration
Statement") with the Securities and Exchange Commission (the "SEC") no later
than January 31, 2007 in order to register the resale of the Registrable
Securities under the Securities Act. The Company shall cause the Registration
Statement to become effective no later than May 11, 2007. Once effective, the
Company shall maintain the effectiveness of the Registration Statement until the
earliest of the following dates (the "Expiration Date") (i) the date that all of
the Registrable Securities have been sold, or (ii) the date that the Company
receives an opinion of counsel to the Company that all of the Registrable
Securities may be freely traded without registration under the Securities Act,
under Rule 144 promulgated under the Securities Act or otherwise..
 
(b) The Company will initially include in the Registration Statement as
Registrable Securities 14,266,665 shares of Common Stock, which number
represents the 933,333 shares sold pursuant to the Subscription Agreement and
the additional 13,333,332 shares of Common Stock issuable to the Holders upon
the conversion of all of the currently issued and outstanding shares of Series A
Stock.
 
(c) If the Company fails to (i) file the Registration Statement with the SEC by
January 31, 2007, or (ii) cause the Registration Statement to become effective
on or before May 11, 2007, the Company shall pay to Holders an amount equal to
One Thousand Five Hundred Dollars ($1,500) per day until the Registration
Statement is declared effective.
 
3. Covenants of the Company with Respect to Registration.
 
The Company covenants and agrees as follows:
 
(a) If any stop order shall be issued by the SEC in connection therewith, the
Company shall use commercially reasonable efforts to obtain promptly the removal
of such order. Following the effective date of the Registration Statement, the
Company shall, upon the request of any Holder, forthwith supply such reasonable
number of copies of the Registration Statement, preliminary prospectus and
prospectus meeting the requirements of the Securities Act, and any other
documents necessary or incidental to the public offering of the Registrable
Securities, as shall be reasonably requested by the Holder to permit the Holder
to make a public distribution of the Holder's Registrable Securities. The
obligations of the Company hereunder with respect to the Holder's Registrable
Securities are subject to the Holder's furnishing to the Company such
appropriate information concerning the Holder, the Holder's Registrable
Securities and the terms of the Holder's offering of such Registrable Securities
as the Company may reasonably request in writing.
 
(b) The Company shall pay all costs, fees and expenses in connection with the
Registration Statement filed pursuant to Section 2 hereof including, without
limitation, the Company's legal and accounting fees, printing expenses, and blue
sky fees and expenses; provided, however, that each Holder shall be solely
responsible for the fees of any counsel retained by the Holder in connection
with such registration and any transfer taxes or underwriting discounts,
commissions or fees applicable to the Registrable Securities sold by the Holder
pursuant thereto.
 

 
-2-

--------------------------------------------------------------------------------

 



 
(c) The Company will take all actions which may be required to qualify or
register the Registrable Securities included in the Registration Statement for
the offer and sale under the securities or blue sky laws of such states as are
reasonably requested by each Holder of such securities, provided that the
Company shall not be obligated to execute or file any general consent to service
of process or to qualify as a foreign corporation to do business under the laws
of any such jurisdiction.
 
4. Additional Terms.
 
(a) The Company shall indemnify and hold harmless the Holders and each
underwriter, within the meaning of the Securities Act, who may purchase from or
sell for any Holder, any Registrable Securities, from and against any and all
losses, claims, damages and liabilities caused by any untrue statement of a
material fact contained in the Registration Statement, any other registration
statement filed by the Company under the Securities Act with respect to the
registration of the Registrable Securities, any post-effective amendment to such
registration statements, or any prospectus included therein or caused by any
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission based upon information furnished or required to be furnished in
writing to the Company by the Holders or underwriter expressly for use therein,
which indemnification shall include each person, if any, who controls any Holder
or underwriter within the meaning of the Securities Act and each officer,
director, employee and agent of each Holder and underwriter; provided, however,
that the indemnification in this Section 4(a) with respect to any prospectus
shall not inure to the benefit of any Holder or underwriter (or to the benefit
of any person controlling any Holder or underwriter) on account of any such
loss, claim, damage or liability arising from the sale of Registrable Securities
by the Holder or underwriter, if a copy of a subsequent prospectus correcting
the untrue statement or omission in such earlier prospectus was provided to such
Holder or underwriter by the Company prior to the subject sale and the
subsequent prospectus was not delivered or sent by the Holder or underwriter to
the purchaser prior to such sale and provided further, that the Company shall
not be obligated to so indemnify any Holder or any such underwriter or other
person referred to above unless the Holder or underwriter or other person, as
the case may be, shall at the same time indemnify the Company, its directors,
each officer signing the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act, from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement of a material fact contained in the Registration Statement, any
registration statement or any prospectus required to be filed or furnished by
reason of this Agreement or caused by any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, insofar as such losses, claims, damages or liabilities are
caused by any untrue statement or omission based upon information furnished in
writing to the Company by the Holder or underwriter expressly for use therein.
 

 
-3-

--------------------------------------------------------------------------------

 



 
(b) The Holders shall indemnify and hold harmless the Company, from and against
any and all losses, claims, damages and liabilities caused by any untrue
statement of a material fact contained in the Registration Statement, any
registration statement or any prospectus required to be filed or furnished by
reason of this Agreement or caused by any omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, insofar as such losses, claims, damages or liabilities are
caused by any material untrue statement or material omission based upon
information furnished in writing to the Company by any Holder expressly for use
therein.
 
(c) If for any reason the indemnification provided for in the preceding section
is held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, claim, damage, liability or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnified
party and the indemnifying party, as well as any other relevant equitable
considerations.
 
(d) Promptly after receipt by an indemnified party under this Section 4 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 4, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, to assume the defense thereof with counsel mutually satisfactory to the
parties; provided, however, that an indemnified party shall have the right to
retain its own counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential conflict of interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall relieve such indemnifying party of
liability to the indemnified party under this Section 4 only to the extent the
indemnifying party is prejudiced as a result thereof.
 
(e) Neither the filing of a Registration Statement by the Company pursuant to
this Agreement nor the making of any request for prospectuses by the Holder
shall impose upon any Holder any obligation to sell the Holder's Registrable
Securities.
 
(f) Each Holder, upon receipt of notice from the Company that an event has
occurred which requires a Post-Effective Amendment to the Registration Statement
or a supplement to the prospectus included therein, shall promptly discontinue
the sale of Registrable Securities until the Holder receives a copy of a
supplemented or amended prospectus from the Company, which the Company shall
provide as soon as practicable after such notice.
 
(g) If the Company fails to keep the Registration Statement referred to above
continuously effective during the requisite period, then the Company shall,
promptly upon the request of any Holder, use commercially reasonable efforts to
update the Registration Statement or file a new registration statement covering
the Registrable Securities remaining unsold, subject to the terms and provisions
hereof, so that the registration of such unsold Registered Securities is
maintained for a number of days beyond the Expiration Date equal to the number
of days that the Holder is unable to sell pursuant to Section 4(f) above.
 

 
-4-

--------------------------------------------------------------------------------

 



 
(h) Each Holder agrees to provide the Company with any information or
undertakings reasonably requested by the Company in order for the Company to
include any appropriate information concerning the Holder in the Registration
Statement or in order to promote compliance by the Company or the Holder with
the Securities Act.
 
(i) Each Holder, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder.
 
(j) Each Holder, on behalf of itself, its affiliates, its successors and assigns
and any other direct or indirect transferee holding any of the Series A Stock or
the Registrable Securities, hereby covenants and agrees not to, directly or
indirectly, offer to "short sell", contract to "short sell" or otherwise "short
sell" or encourage others to "short sell" any securities of the Company,
including, without limitation, shares of Common Stock that will be received as a
result of the conversion of the Series A Stock; provided, however, that nothing
contained herein shall prohibit the Funds from selling any Registrable
Securities "against the box."
 
5. Governing Law. The Registrable Securities will be, if and when issued,
delivered in California. This Agreement shall be deemed to have been made and
delivered in the State of California and shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
substantive laws of the State of California, without giving effect to the choice
of law rules thereof.
 
6. Amendment. This Agreement may only be amended by a written instrument
executed by the Company and the Holders.
 
7. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.
 
8. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.
 
9. Notices. All communications hereunder shall be in writing and shall be hand
delivered, mailed by first-class mail, couriered by next-day air courier or by
facsimile at the addresses set forth below.
 

 
If to the Funds
c/o M.A.G. Capital, LLC
   
555 South Flower Street, Suite 4500
   
Los Angeles, CA 90071
   
Facsimile: (213) 533-8285
   
Attention: David Firestone
   
  or: Harry Aharonian


 
-5-

--------------------------------------------------------------------------------

 



 

   
With a copy to
 
   
Ricardo J. Hollingsworth
   
Kirkpatrick & Lockhart Nicholson Graham LLP
   
599 Lexington Avenue
   
New York, NY 10022-6030
   
Tel : 212-536-4859
   
Fax: 212-536-3901
       
If to the Company,
Interactive Television Networks, Inc.
   
2010 Main Street, Suite 500
   
Irvine, California 92614 
   
Facsimile: (888) 886-1305
 
 
Attention: Murray Williams, CFO



All such notices and communications shall be deemed to have been duly given: (i)
when delivered by hand, if personally delivered; (ii) five business days after
being deposited in the mail, postage prepaid, if mailed certified mail, return
receipt requested; (iii) one business day after being timely delivered to a
next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 4:00 p.m. on a business day, or
(v) the business day following the date of transmission if sent via facsimile at
a facsimile number set forth in this Section or on the signature page hereof
after 4:00 p.m. or on a date that is not a business day. Change of a party's
address or facsimile number may be designated hereunder by giving notice to all
of the other parties hereto in accordance with this Section.


10. Binding Effect; Benefits. Any Holder may assign its rights hereunder. This
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective heirs, legal representatives, successors and permitted
assigns. Nothing herein contained, express or implied, is intended to confer
upon any person other than the parties hereto and their respective heirs, legal
representatives and successors, any rights or remedies under or by reason of
this Agreement.
 
11. Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.
 
12. Severability. Any provision of this Agreement which is held by a court of
competent jurisdiction to be prohibited or unenforceable in any jurisdiction(s)
shall be, as to such jurisdiction(s), ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.
 
13. Jurisdiction. Each of the parties irrevocably agrees that any and all suits
or proceedings based on or arising under this Agreement may be brought only in
and shall be resolved in the federal or state courts located in the City of Los
Angeles, California and consents to the jurisdiction of such courts for such
purpose. Each of the parties irrevocably waives the defense of an inconvenient
forum to the maintenance of such suit or proceeding in any such court. Each of
the parties further agrees that service of process upon such party mailed by
first class mail to the address set forth in Section 9 shall be deemed in every
respect effective service of process upon such party in any such suit or
proceeding. Nothing herein shall affect the right of either party to serve
process in any other manner permitted by law. Each of the parties agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.
 

 
-6-

--------------------------------------------------------------------------------

 



 
14. Attorneys' Fees and Disbursements. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys’ fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.
 
[The balance of this page is intentionally left blank.]
 


 

 
-7-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 

 
INTERACTIVE TELEVISION NETWORKS, INC.
 
 
By:__________________________
 
Name: Charles Prast
 
Its: Chief Executive Officer
 
 
FUNDS:

 
 
Mecator Momentum Fund, L.P.
       
By:
__________________________
   
David Firestone
   
Managing Partner
       
By:
__________________________
   
Harry Aharonian
   
Portfolio Manager
     
 
Mecator Momentum Fund III, L.P.
       
By:
__________________________
   
David Firestone
   
Managing Partner
         
__________________________
   
Harry Aharonian
   
Portfolio Manager
 
 
Monarch Pointe Fund Ltd.
       
By:
__________________________
   
David Firestone
   
Managing Partner
       
By:
__________________________
   
Harry Aharonian
   
Portfolio Manager
     





 
-8-

--------------------------------------------------------------------------------

 





